ORDER
ALAN M. DARNELL, formerly of WOODBRIDGE, who was admitted to the bar of this State in 1971, and who thereafter was transferred to disability inactive status by Order of the Court filed on January 11, 2005, having tendered his consent to disbarment as an attorney at law of the State of New Jersey, and good cause appearing;
It is ORDERED that ALAN M. DARNELL is disbarred by consent, effective immediately; and it is further
ORDERED that respondent’s name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practicing law; and it is further
ORDERED that ALAN M. DARNELL be removed as a signatory to any and all attorney accounts maintained in any New Jersey financial institution pursuant to Rule 1:21-6; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
*130ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.